Case 1:21-cv-02062-STV Document 4 Filed 07/30/21 USDC Colorado Page 1 of 6




  DISTRICT COURT, DENVER COUNTY, COLORADO
  1437 Bannock Street Denver, CO 80202
                                                                  DATE FILED: July 8, 2021 2:08 PM
                                                                  FILING ID: 2F436051A8D80
                                                                  CASE NUMBER: 2021CV32163
   MORDHORST CLEANING, LLC D/B/A BLUE RIBBON
   EXTERIORS & CONSTRUCTION, a Colorado Limited
   Liability Corporation.
   Plaintiffs

  v.

  ALLSTATE INSURANCE COMPANY, a Foreign
  Corporation.
  Defendant.

  Robinson & Henry, PC
  David W. Hannum, #48985
  Jon M. Topolewski, #52318                                              ▲COURT USE ONLY▲
  1975 Research Parkway, Suite 100
  Colorado Springs, CO 80920                                             Case No.:
  Phone Number: 303.688.0944
  Fax Number: 719.599.5569                                               Division:
  david@robinsonandhenry.com
  jon@robinsonandhenry.com
  Attorneys for Plaintiff

                                            COMPLAINT


       Plaintiff, Mordhorst Cleaning, LLC d/b/a Blue Ribbon Exteriors & Construction, a
Colorado Limited Liability Corporation (hereinafter “Plaintiff”) by and through his attorneys,
Robinson & Henry, P.C., for his complaint against Defendant, Allstate Insurance Company
(hereinafter “Defendant”) alleges as follows:

                                           I.     PARTIES

     1.       Plaintiff Mordhorst Cleaning, LLC d/b/a Blue Ribbon Exteriors & Construction is
a Colorado Limited Liability Corp in the State of Colorado.

      2.       Defendant Allstate is a foreign corporation that, at all times relevant to the
allegations contained herein, does business in the State of Colorado.

      3.       At all relevant times, Defendant Allstate was engaged in the business of
insurance.

                               II.       VENUE AND JURISDICTION



                                                       EXHIBIT A
Case 1:21-cv-02062-STV Document 4 Filed 07/30/21 USDC Colorado Page 2 of 6




     4.        Plaintiff incorporates all the foregoing allegations as though set forth fully herein.

      5.        Venue in the District Court of the County of Denver, State of Colorado is proper
in this matter pursuant to Colo. R. Civ. P. 98(c)(1).

     6.        The Court has personal jurisdiction over Defendant as a result of their conduct of
business in the State of Colorado, thus availing themselves to the jurisdiction of the Colorado
Courts.

     7.         The District Court in the County of Denver, State of Colorado possesses subject
matter jurisdiction over this case pursuant to Article 6, Section 9 of the Constitution of the State
of Colorado.


                                III.      GENERAL ALLEGATIONS

     8.       This matter concerns an insurance policy issued to Wayne Cox under Policy
Number 007 322 097 (hereinafter the “Policy”) which is attached and incorporated in full herein.
See Attached Exhibit A – Allstate Policy

      9.       The Policy insures a property located at 2631 Cottonwood Drive, Denver,
Colorado 80221-3212 developed with a main home and a detached storage structure (hereinafter
the “Property”).

      10.       At all relevant times, the Policy covered the Property for “sudden and accidental
direct physical loss to the Property including the dwelling (Coverage A) and other structures
located on the Property (Coverage B) “…except as limited or excluded in the policy”.

     11.     At all relevant times, the Policy did not exclude damage to the Property due to a
windstorm and hail weather occurrence.

      12.       At all relevant times, the Policy covered sudden and accidental direct physical
loss to the Property due to a windstorm and hail weather occurrence.

     13.       Pursuant to the Policy, Defendant contracted to pay the “Actual Cost Value” of
any portion of the Property damaged by a covered loss.

      14.       Pursuant to the Policy, Defendant further contracted to “…make additional
payment to reimburse [Mr. Cox] for cost in excess of the “Actual Cost Value” if [Mr. Cox]
repair[ed], rebuil[t], or replace[d] damaged, destroyed or stolen covered property…”

     15.       On August 4, 2020, a claim was opened under the Policy for damage to the
Property due to a windstorm and hail occurrence.

     16.      Wayne Cox hired Plaintiff to assess and repair damage the windstorm and hail
occurrence caused to the Property.
Case 1:21-cv-02062-STV Document 4 Filed 07/30/21 USDC Colorado Page 3 of 6




      17.      During Plaintiff’s evaluation of the damage, it was discovered that the windstorm
and hail had caused significant damage to the property including to both the main home and the
detached storage structure. The damage included damage to the roof of both the home and the
storage structure, the gutters and downspouts, siding and paint.

      18.      After removing shingling form the roof, Plaintiff discovered further damage to the
roof decking as depicted in photographs that were provided to Defendant. See Exhibit B –
Photographs of Damaged Decking.

      19.      Plaintiff prepared a Statement of Work/Summary outlining the necessary work to
repair the Property as the result of damage from the windstorm and hail weather occurrence. See
Exhibit C – Plaintiff Project Summary.

    20.     Plaintiff provided Exhibit C – Plaintiff Project Summary to Defendant and
demanded payment as outlined therein.

     21.     Defendant denied payment on several the claims contained in Exhibit C – Plaintiff
Project Summary.

    22.      Defendant denied payment and has not made any payment for Plaintiff’s CAD
Measurements totaling $85.00.

      23.      Defendant denied payment and has not made any payment for Plaintiff’s permit
fee totaling $124.00.

    24.     Defendant denied payment and has not made any payment for Plaintiff’s Project
Management Hours totaling $1,160.00.

     25.       Defendant approved some of the repairs to the roof, the gutters and to repaint the
property.

      26.       Defendant knew that separate subcontractors were required for the roof, the
gutters and for painting.

     27.      Defendant knew that it is usual and customary in the construction industry that
when multiple contractors are required to complete a project, a general contractor like Plaintiff
who oversees the project will assess additional fees for overhead and profit.

     28.        Defendant denied payment and has not made any payment for Plaintiff’s overhead
and profit as the general contractor totaling $3,694.00.

     29.       In many instances, Defendant has unilaterally repriced Plaintiff’s costs for
materials and labors at a rate lower than what is usual and customary.

     30.       To reprice Plaintiff’s costs, Defendant has relied on third party software including
but not limited to Xactimate.
Case 1:21-cv-02062-STV Document 4 Filed 07/30/21 USDC Colorado Page 4 of 6




      31.      The Policy does not contain any agreement between Defendant and its’ insured to
utilize Xactimate or like software to determine the cost for covered damage.

     32.       Defendant agreed to cover damage to 32 square feet of decking.

       33.      Plaintiff individually or through its representative advised Defendant, however,
that repairing only this 32 square foot portion of the decking was not possible. The roof decking
is an interconnected unit and replacing only this portion would leave a ¼’ offset creating a
construction defect/building envelope issue that was not present before.

    34.      Plaintiff has completed all repairs consistent with Exhibit C – Plaintiff Project
Summary at a cost of $39,201.41.

    35.      The Policy allows for assignment of rights under the policy from the insured
homeowner to third parties such as Plaintiff.

     36.      To date, Defendant has not made any payments for damage to the Property due to
the windstorm and hail weather occurrence.

     37.      To date, Plaintiff and the insured, Wayne Cox, have complied with all requests for
information made by Defendants.

    38.       To date, Plaintiff and the insured, Wayne Cox, have complied with all Section I
Conditions contained in the Policy.

      39.       On October 23, 2020, Wayne Cox executed a valid assignment which assigned all
of his rights and obligations under the Policy to Plaintiff including the right to pursue legal action
against Defendant in pursuit of claims.

                                IV.       FIRST CLAIM FOR RELIEF
                                           Breach of Contract

     40.       Plaintiff incorporates all the foregoing allegations as though set forth fully herein.

     41.       Sometime prior to the Incident, Wayne Cox entered into a contract with
Defendant for the purpose of providing Insurance.

     42.       The Policy was in effect at all relevant times.

      43.        Plaintiff is the assigned beneficiary of Defendant’s Policy and is therefore entitled
to enforce its terms.

    44.      The Policy allows for assignment of rights under the policy from the insured
homeowner to third parties such as Plaintiff.
Case 1:21-cv-02062-STV Document 4 Filed 07/30/21 USDC Colorado Page 5 of 6




     45.       Pursuant to the Policy and Colorado law, Defendant owed Plaintiff, as assignee,
various duties under the Policy including but not limited to timely pay for the costs to repair
and/or replace damage caused by a covered loss.

    46.      Defendant breached the duties owed to Plaintiff by failing to appropriately
compensate Plaintiff for the full cost to repair the damages to the Property due to a covered loss.

      47.        As the assigned beneficiary, Plaintiff is entitled to be compensated by Defendant
for the full cost to repair the damages caused by the covered loss.

                             V.       SECOND CLAIM FOR RELIEF
                         Statutory Bad Faith § 10-3-1115 & CRS § 10-3-1116

     48.       Plaintiff incorporates all prior allegations as though fully set forth herein.

     49.       Defendant has denied and delayed payment of benefits to Plaintiff, as the assignee
of benefits owed to its’ insured, Wayne Cox, without a reasonable basis for its action.

      50.      Defendant’ unreasonable position and conduct has caused Plaintiff damage by the
loss of the benefits owed to it and which Defendant should have previously paid.

     51.     In accordance with C.R.S. §10-3-1116, Plaintiff is entitled to recover from
Defendant two times the covered benefits plus reasonable attorney’s fees and court costs.

                               VI.       THIRD CLAIM FOR RELIEF
                                        Common Law Bad Faith

     52.       Plaintiff incorporates all prior allegations as though fully set forth herein.

      53.       Defendant owed Plaintiff, as the assignee of its’ insured, Wayne Cox, a duty to
act in good faith in reviewing, investigating, interpreting and adjusting the Claim.

      54.        Defendant breached their duties to Plaintiff as an assignee of its insured, and acted
in bad faith, through its conduct as described above and by engaging in the following, among
other acts:

           a. Compelling Plaintiff to institute litigation to recover benefits afforded under the
              Policy;
           b. Favoring the interests of Defendant, an insurer, over those of Plaintiff, an assignee
              of the insured, to whom Defendant owes fiduciary and statutory duties;
           c. Failing or delaying payment of reasonable compensation for the damages and
              losses sustained;
           d. Failing to interpret the Policy and coverage consistent with the provisions thereof;
           e. Failing to reasonably investigate the claim;
           f. Failing to effectively and appropriately communicate with Plaintiff regarding its
              denial of coverage;
Case 1:21-cv-02062-STV Document 4 Filed 07/30/21 USDC Colorado Page 6 of 6




           g. Basing coverage decisions on unreliable and inaccurate third-party resources that
              fail to appropriately reflect current usual and customary costs of goods and labor;
           h. Failing to consider the full amount of damages and losses incurred;
           i. Issuing a coverage decision and denial of benefits without a reasonable basis;
           j. Making a coverage decision that would result in the creation of a construction
              defect that was not previously present.
           k. Incompetently handling Plaintiff’s claim.

    55.        Defendant’ actions were unreasonable.

    56.        Defendant knew its conduct was unreasonable or recklessly disregarded the fact
   that its conduct was unreasonable.

    57.        As a direct result of Defendant’s breaches of its duties to Plaintiff as the assignee
   of its insured, Plaintiff has been damaged including, but not necessarily limited to:

           a. Being forced to incur additional costs in litigation;
           b. Experiencing personal and professional financial hardships;
           c. Enduring the mental distress and emotional trauma of being unnecessarily involved
              in a lawsuit with Defendant

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against
Defendant and in his favor for actual damages in an amount to be determined at the time of trial,
pre-judgment interest from the date of the accident, post-judgment interest, costs, expert witness
fees, and other relief this Court deems just and proper.

                         PLAINTIFF REQUESTS A JURY OF SIX.


Respectfully, submitted on this 6th day of July, 2021.


                                                      ROBINSON & HENRY, P.C.

                                                By: /s/ Jon M. Topolewski
                                                    Jon M. Topolewski, #52318
                                                    Attorneys for Plaintiff
